Citation Nr: 1010396	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart condition 
(claimed as coronary artery disease), to include as secondary 
to the Veteran's service-connected diabetes mellitus or 
exposure to Agent Orange.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus or exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the Veteran's claims of service 
connection.  These claims were previously remanded by the 
Board in December 2008 for additional evidentiary 
development.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Cleveland, Ohio in September 
2008.  A written transcript of that hearing has been prepared 
and incorporated into the record.  


FINDINGS OF FACT

1.  The Veteran's heart condition (claimed as coronary artery 
disease) did not manifest during, or as a result of, his 
military service, to include as due to exposure to Agent 
Orange.  

2.  The Veteran's heart condition (claimed as coronary artery 
disease) is not secondary to his service-connected diabetes 
mellitus, nor was it permanently aggravated by his diabetes 
mellitus.  

3.  The Veteran's hypertension did not manifest during, or as 
a result of, his active military service, to include as due 
to exposure to Agent Orange.  

4.  The Veteran's hypertension is not secondary to his 
service-connected diabetes mellitus, nor was it permanently 
aggravated by his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for coronary artery disease, to include as due to 
exposure to Agent Orange, or as secondary to service-
connected diabetes mellitus, have not been met.  38 U.S.C.A 
§§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.310 (2009).  

2.  The criteria for establishing entitlement to service 
connection for hypertension, to include as due to exposure to 
Agent Orange, or as secondary to service-connected diabetes 
mellitus, have not been met.  38 U.S.C.A §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in January 2005 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned), because the claim is being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in January 2006 and March 2009, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the evidence of record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as cardiovascular disease 
(to include hypertension), becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of 
Vietnam from January 9, 1962 to May 7, 1975, and includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's 
requirement that a Veteran must have stepped foot on the 
landmass of Vietnam or the inland waters of Vietnam for agent 
orange/herbicide exposure presumption is a valid 
interpretation of the statute); VAOPGCPREC 7-93 (holding that 
service in Vietnam does not include service of a Vietnam era 
Veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off-shore of the Republic of Vietnam is not qualifying 
service in Vietnam).  In other words, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually 
been present at some point on the landmass or the inland 
waters of Vietnam during the Vietnam conflict.  

Heart Condition

The Board notes that the Veteran's heart condition has been 
referred to as both coronary artery disease and congestive 
heart failure in the treatment records.  As such, the Board 
will refer to the Veteran's disability as "a heart 
condition" throughout this section.  The Veteran contends 
that he is entitled to service connection for a heart 
condition, to include as secondary to his service-connected 
diabetes mellitus or as secondary to exposure to Agent 
Orange.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's heart 
condition is not related to military service or his service-
connected diabetes mellitus.  As such, service connection is 
not warranted.  

The Board will first address the Veteran's claim that his 
heart condition is secondary to exposure to Agent Orange.  As 
indicated in the February 2006 rating decision, VA has 
conceded that the Veteran was present in the Republic of 
Vietnam, and as such, he was exposed to Agent Orange.  
However, heart conditions such as coronary artery disease are 
not one of the diseases that have been found to be related to 
diabetes mellitus.  38 C.F.R. § 3.309(e).  As such, the 
Veteran is not entitled to service connection for this 
disorder on a presumptive basis due to herbicide exposure.  

While the Veteran asserts that his heart condition should be 
presumptively service-connected due to his exposure to Agent 
Orange, the Board will also consider the Veteran's claim on a 
direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  That is to say, the Agent Orange presumption 
does not preclude a Veteran from establishing direct service 
connection with proof of actual direct causation.  

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

The Veteran's service treatment records do not indicate that 
the Veteran was treated for coronary artery disease or any 
cardiac symptomatology during his military service.  Also, 
according to the Veteran's December 1969 discharge 
examination, the Veteran's heart and vascular system were 
normal at the time of discharge.  As such, there is no 
evidence of a chronic heart condition during the Veteran's 
active military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not indicate 
that the Veteran has suffered from chronic symptomatology of 
a heart condition since his separation from active duty.  The 
first evidence of this disorder is an April 1980 private 
hospital record in which the Veteran was seen with a sudden 
onset of left sided chest pain.  The admission diagnosis was 
rule out coronary artery disease, but the final diagnosis 
upon discharge was chest pain of unknown etiology.  The 
record also contains a letter dated January 2008 from a 
private physician with the initials P.J.S. indicating that 
the Veteran was diagnosed with congestive heart failure in 
1983.  A cardiac evaluation from October 2005 confirmed that 
the Veteran suffered from coronary artery disease with 
reversible ischemia.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
coronary heart disease for approximately 12 years after 
separation from service tends to establish that the Veteran 
has not suffered from chronic symptomatology since his 
separation from active duty.  

The Veteran underwent a VA examination in January 2006.  The 
examiner noted that the Veteran had been treated for a heart 
condition since 1980.  It was also noted that while the 
Veteran reported being a borderline diabetic since the early 
1990s, the first medical evidence of the Veteran being 
diabetic was from 2001.  The examiner diagnosed the Veteran 
as having a history of angina with minimal coronary artery 
disease that was not secondary to diabetes mellitus since the 
coronary disorder manifested prior to the diabetes mellitus.  

The Veteran was afforded an additional VA examination in 
March 2009.  Chest X-rays were taken at this time, revealing 
the heart to be of a normal size with no acute 
cardiopulmonary abnormalities.  The examiner concluded that 
the Veteran did not suffer from an active disease of the 
heart.  The examiner also opined that his heart condition was 
not caused by or a result of his military service, because 
Agent Orange was unlikely to cause this disorder and because 
congestive heart failure is characterized as an enlarged 
ineffective heart with shortness of breath and pedal edema.  
These symptoms were not present upon examination.  The 
examiner also concluded that it was less likely than not that 
the Veteran's coronary artery disease or congestive heart 
failure was permanently aggravated by the Veteran's diabetes 
mellitus because for complications to be present, the 
diabetes would have to be significantly out of control over a 
period of several years.  This was not the case.  

The above evidence demonstrates that the Veteran's heart 
condition did not manifest during, or as a result of, his 
active military service.  There was no evidence of this 
disorder during the Veteran's military service, and the first 
diagnosis of this disorder was approximately 12 years after 
his separation from active duty.  The record also contains no 
credible medical evidence relating this disorder to military 
service, and the March 2009 VA examiner concluded that there 
was no current evidence of a heart disorder, and that it was 
unlikely that the Veteran developed such a disorder as a 
result of exposure to Agent Orange because his heart size was 
within normal limits.  

The Board recognizes that Dr. S indicated in his January 2008 
letter that there was a "probable connection" between Agent 
Orange and the Veteran's congestive heart failure.  However, 
the Board does not find this opinion to be probative since 
Dr. S failed to discuss any evidence or rationale in support 
of this conclusion.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  The March 2009 VA examiner, however, referenced 
the Veteran's normal sized heart when offering the opinion 
that it was less likely than not that his heart condition was 
related to Agent Orange.  

The above evidence also demonstrates that the Veteran's heart 
condition is not secondary to his service-connected diabetes 
mellitus.  The evidence demonstrates that the Veteran was not 
diagnosed with chronic diabetes mellitus until 2001, which is 
many years after the Veteran's diagnoses of a heart 
condition.  Additionally, the January 2006 VA examiner opined 
that the Veteran's diabetes mellitus did not cause his heart 
condition because of this fact.  As such, the preponderance 
of the evidence demonstrates that the Veteran's heart 
condition is not secondary to his service-connected diabetes 
mellitus.  

The Board recognizes that the January 2008 letter from Dr. S 
indicates that the Veteran was diagnosed with diabetes 
mellitus in 1983.  However, Dr. S's records from 1983 make no 
mention of diabetes mellitus.  An October 1983 record notes 
that the Veteran had an elevated blood sugar upon admission.  
The Veteran was being treated for acute urinary retention 
probably secondary to prostatitis.  No diagnosis of diabetes 
mellitus was assigned at this time, and there is no evidence 
of treatment for diabetes mellitus until 2001.  A November 
2000 private medical record also makes no mention of diabetes 
mellitus when listing the Veteran's medical history.  The 
record does contain a treatment report from Dr. S noting a 
prior history of diabetes mellitus.  However, this record is 
undated, so it fails to demonstrate an earlier diagnosis of 
diabetes mellitus.  A December 2005 VA outpatient treatment 
record also notes that the Veteran's last cardiac 
catheterization was in 1997, which was noted to be prior to 
his diagnosis of diabetes mellitus.  Finally, the Veteran 
himself testified during his September 2006 decision review 
officer (DRO) hearing that his diabetes was first diagnosed 5 
or 6 years ago as well.  The preponderance of the evidence 
demonstrates that the Veteran did not suffer from diabetes 
mellitus in 1983.  

Finally, the preponderance of the evidence demonstrates that 
the Veteran's heart condition was not permanently aggravated 
by his service-connected diabetes mellitus.  According to the 
March 2009 VA examiner, diabetes mellitus would have to be 
significantly out of control over a period of several years 
for any complications to have developed.  There is no 
evidence demonstrating that the Veteran's diabetes mellitus 
has ever been significantly out of control.  

The Board recognizes that the Veteran believes his heart 
condition is a result of his military service or his diabetes 
mellitus.  However, as a layperson, the Veteran is not 
competent to offer an opinion as to the etiology of a medical 
condition.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  As such, this opinion is of no 
probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a heart condition, to include as 
secondary to diabetes mellitus or exposure to Agent Orange, 
must be denied.

Hypertension

The Veteran contends that he is entitled to service 
connection for hypertension, to include as secondary to his 
service-connected diabetes mellitus or as secondary to 
exposure to Agent Orange.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's hypertension is not related to military service or 
his service-connected diabetes mellitus.  As such, service 
connection is not warranted.  

As noted in the previous section, VA has conceded that the 
Veteran was present in the Republic of Vietnam, and as such, 
he was exposed to Agent Orange.  However, hypertension is not 
one of the diseases that has been found to be related to 
diabetes mellitus.  38 C.F.R. § 3.309(e).  As such, the 
Veteran is not entitled to service connection on a 
presumptive basis due to herbicide exposure.  

While the Veteran asserts that his hypertension should be 
presumptively service-connected due to his exposure to Agent 
Orange, the Board will also consider the Veteran's claim on a 
direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  That is to say, the Agent Orange presumption 
does not preclude a Veteran from establishing direct service 
connection with proof of actual direct causation.  

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  

The Veteran's service treatment records do not indicate that 
the Veteran was treated for hypertension during his military 
service.  According to the Veteran's December 1969 discharge 
examination, the Veteran's systolic blood pressure was 125 
and his diastolic blood pressure was 78.  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, or systolic blood pressure that 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (Note 1) (2009).  As such, the evidence 
demonstrates that the Veteran did not suffer from chronic 
hypertension at the time of his separation active military 
service.  The Veteran also indicated in his report of medical 
history associated with his discharge examination that he did 
not then, nor had he ever, suffered from high blood pressure.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not indicate 
that the Veteran has suffered from chronic symptomatology of 
hypertension since his separation from active duty.  The 
first evidence of this disorder is an April 1980 private 
hospital record in which the Veteran was seen with a sudden 
onset of left sided chest pain.  The Veteran was diagnosed 
with rule out mild hypertension at this time.  An October 
1983 private medical record confirms that the Veteran had a 
history of hypertension that was controlled by Valium and 
Dyazide.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
hypertension for at least 10 years after separation from 
service tends to establish that the Veteran has not suffered 
from chronic symptomatology since his separation from active 
duty.  

The Veteran underwent a VA examination in January 2006.  The 
examiner noted that the Veteran had a history of hypertension 
that was diagnosed in 1980.  It was also noted that while the 
Veteran reported being a borderline diabetic since the early 
1990s, the first medical evidence of the Veteran being 
diabetic was from 2001.  The examiner diagnosed the Veteran 
as having hypertension that was not secondary to diabetes 
mellitus since it manifested prior to the diabetes mellitus.  

The Veteran was afforded an additional VA examination in 
March 2009.  The Veteran had a systolic blood pressure of 155 
and a diastolic blood pressure of 98.  The examiner diagnosed 
the Veteran with hypertension and concluded that it was not 
caused by or a result of the Veteran's military service.  The 
examiner opined that hypertension is unlikely to be caused by 
Agent Orange.  The examiner also concluded that it was less 
likely than not that the Veteran's hypertension was 
permanently aggravated by the Veteran's diabetes mellitus 
because for complications to be present, the diabetes would 
have to be significantly out of control over a period of 
several years.  This was not the case.  

The above evidence demonstrates that the Veteran's 
hypertension did not manifest during, or as a result of, the 
Veteran's active military service.  There was no evidence of 
this disorder during the Veteran's military service, and the 
first diagnosis of this disorder was at least 10 years after 
his separation from active duty.  The record also contains no 
evidence relating this disorder to military service, and the 
March 2009 VA examiner concluded that the Veteran's 
hypertension was not caused by, or a result of, military 
service.  

The Board recognizes that Dr. S indicated in his January 2008 
letter that there was a "probable connection" between Agent 
Orange and the Veteran's hypertension.  However, as discussed 
in the previous section, this opinion is not persuasive since 
Dr. S failed to discuss any evidence or rationale in support 
of this conclusion.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller, 11 Vet. App. at 348.  

The above evidence also demonstrates that the Veteran's 
hypertension is not secondary to his service-connected 
diabetes mellitus.  The evidence demonstrates that the 
Veteran was not diagnosed with chronic diabetes mellitus 
until at least 2001, which is many years after the Veteran's 
diagnosis of hypertension dating back to 1980.  Additionally, 
the January 2006 VA examiner opined that the Veteran's 
diabetes mellitus did not cause his hypertension because of 
this fact.  As such, the preponderance of the evidence 
demonstrates that the Veteran's hypertension is not secondary 
to his service-connected diabetes mellitus.  

The Board recognizes that the January 2008 letter from Dr. S 
indicates that the Veteran was diagnosed with diabetes 
mellitus in 1983.  However, as discussed in detail in the 
previous section, this contention is contradicted by the 
evidence of record, including testimony provided by the 
Veteran during his September 2006 hearing.  As such, the 
Board does not find this statement to be credible.  

Finally, the preponderance of the evidence demonstrates that 
the Veteran's hypertension was not permanently aggravated by 
his service-connected diabetes mellitus.  According to the 
March 2009 VA examiner, diabetes mellitus would have to be 
significantly out of control over a period of several years 
for any complications to have developed.  There is no 
evidence demonstrating that the Veteran's diabetes mellitus 
has ever been significantly out of control.  

The Board recognizes that the Veteran believes his 
hypertension is a result of his military service or his 
diabetes mellitus.  However, as a layperson, the Veteran is 
not competent to offer an opinion as to the etiology of a 
medical condition. See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  As such, this opinion is of no 
probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hypertension, to include as 
secondary to diabetes mellitus or exposure to Agent Orange, 
must be denied.



ORDER

Entitlement to service connection for a heart condition 
(claimed as coronary artery disease), to include as secondary 
to the Veteran's service-connected diabetes mellitus and 
Agent Orange exposure, is denied.  

Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus and Agent Orange exposure, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


